DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2022 has been entered.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 04/28/2022 has been entered. Claim 1 has been amended, and no claims have been added or cancelled. Claims 4-6 remain withdrawn due to a restriction/election requirement. Accordingly, claims 1-6 are pending with claims 1-3 under examination.
	The amendment to claim 1 overcomes the 103 rejection over Naito, which is hereby withdrawn, in view of Naito requiring a minimum of 1.5% of V, which is outside the claimed range. The 103 rejection based on Sakamoto is maintained.
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive.
With regard to the applicant’s comments about the Double Patenting rejection (see page 4 of arguments), the 103 rejection is maintained, and therefore, the Double Patenting rejection is also maintained.
The applicant’s arguments against Naito (page 5 of arguments) are moot in view of Naito no longer being relied upon due to the amendment.
The applicant’s arguments against Sakamoto, which state that each example in Table 1 of Sakamoto contains V in an amount that is outside of the claimed range, and therefore Sakamoto does not teach the use of V with sufficient specificity to be considered as teaching the claimed range (see paragraph bridging pages 5-6 of arguments) are not found persuasive. With regard to the arguments concerning “sufficient specificity”, examiner notes that the rejection is not based on anticipation of ranges (MPEP 2131.03 II.), but rather, obviousness of overlapping ranges (MPEP 2144.05 I.). Furthermore, in view of Inventive Examples 3-4, 6-8, 10-11, and 14 of Sakamoto having V contents ranging from 0.01 to 0.98 wt% (see Table 1 in original JP document), a person of ordinary skill in the art would ascertain that V values ranging from 0.01-0.98% would satisfy invention of Sakamoto, even if V values between 0.10-0.70% (as claimed) have not been provided as working examples: because only an enabling disclosure is required, applicant need not describe all actual embodiments (MPEP 2164.02).
Thus, absent evidence to suggest otherwise, the lower bound of 0.5% V as taught by Sakamoto renders obvious the claimed range of 0.10-0.70% of V. Applicants can rebut a prima facie case of obviousness by showing the criticality of the range (MPEP 2144.05 III. A.).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of Application No. 16/367,357 (Notice of Allowance mailed; Issue Fee paid on 08/11/2022; Patent not yet issued at the time of writing this Office Action). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2 of ‘357 meet claim 1 of the instant application; claims 3 and 4 meet claims 2 and 3 of the instant application, respectively. Due to the open-ended “comprising” language in the instant application, the instantly-claimed invention allows for additional elements such as V, Si, and Ni or Nb as required by claim 1 of ‘357.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (JPH04276002A; of record; English machine translation cited and attached) in view of Tomo et al. (CN103357870A; English machine translation cited).
Regarding claim 1, Sakamoto teaches a soft magnetic Fe-Co alloy powder which contains 45-55% Co and 0.5-2% of one or two kinds or more selected from a group of Al, Si and V in total, and a balance of Fe (Abstract), meeting the claimed Co, V, and Fe ranges of 47.0-52.0%, 0.10-0.70%, and 45-52.0%, respectively. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
Sakamoto is silent regarding the particle size distribution limitation.
Tomo teaches an Fe-Co-V based soft magnetic powder [0051] and discloses that the particle diameter D10 is preferably 2 µm or more and 4 µm or less, and the particle diameter D50 is preferably 6 µm or more and 9 µm or less, and the particle diameter D90 is preferably 15 µm or more and 25 µm or less [0056]. Tomo teaches that the magnetic powder having such size distribution is beneficial in making a sintered body having good magnetic and mechanical properties [0054]-[0056]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a soft magnetic powder having a size distribution of the D10 being 2 µm or more and 4 µm or less, and the particle diameter D50 being 6 µm or more and 9 µm or less, and the particle diameter D90 being 15 µm or more and 25 µm or less as taught by Tomo in the process of making the powder of Sakamoto in order to make a sintered body having good magnetic and mechanical properties as disclosed by Tomo. From these preferred ranges the ratio (D90-D10)/D50 would have a range of 1.2-3.8, which overlaps with claimed range. Therefore, the recited ratio (D90-D10)/D50 is obvious over Sakamoto in view of Tomo. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Sakamoto in view of Tomo teaches the soft magnetic powder as applied to claim 1 above, and Sakamoto further teaches that the soft magnetic powder is an atomized powder [0012]. 
Regarding claim 3, Sakamoto in view of Tomo teaches the soft magnetic powder as applied to claim 1 above, but Sakamoto is silent regarding the tap density. 
Tomo teaches an Fe-Co-V based soft magnetic powder [0051] and discloses that when the soft magnetic powder has a tap density of 3.5 g/cm3 or more, the sintered body has high density [0059]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make a soft magnetic powder having a tap density of 3.5 g/cm3 or more as taught by Tomo in the process of making the powder of Sakamoto in order to make a sintered body having high density as disclosed by Tomo. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ADIL A. SIDDIQUI/Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735